DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on January 5, 2021, in which Applicant amended claims 1, 14 and 17-20.
Claims 1-20 are allowed.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
With respect to independent claim 1, the prior art of record does not teach or suggest, either solely, or in combination, the limitation "continue compiling the operations using the compilation model after transferring execution of the operations from the emulation model to the compiled operations" when considered in combination with the remaining limitations of claim 1.
With respect to independent claim 17, the prior art of record does not teach or suggest, either solely, or in combination, the limitation "continuing to compile the operations using the compilation model after transferring execution of the operations from the emulation model to the compiled operations" when considered in combination with the remaining limitations of claim 17.
With respect to independent claim 18, the prior art of record does not teach or suggest, either solely, or in combination, the limitations "transferring, to an execution environment,  (i) an emulation instruction pointer of the emulation model and (ii) an emulation stack pointer identifying an emulation stack of the emulation model, the emulation stack storing program 
In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the accompanying PTO-892 for the titles of NPL references considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192